Per Curiam.
-The writ of inquiry in this case issued on tbo fourth day before the day of its execution, considering both days included. This is contrary to what has been understood to be the rule of practice since the matter was settled in Moore v. Hess. Although the practice has undoubtedly suffered some interruption, yet parties have always taken the risk of short notices. We think the defendant is entitled to eight days notice, at least, of the execution of the writ of inquiry. The notice is to be served on the defendant in person, if practicable; or if not, by reason of absence or concealment, by leaving it with his family, or at his usual place of residence. If he is not in the bailiwick, and has no family or residence therein, the practice is to post the notice in the prothonotary’s office, as in case of writs of inquiry on judgments in foreign attachment.
Rule absolute.